PER CURIAM.
We concur in the reasoning and conclusion of the District Judge, and think it unnecessary further to discuss the case, except to say that we find in the pencil memorandum, signed by both parties on January 18, 1910, a corroboration so .strong of complainant’s assertions as to the terms of the original contract of January 17, 1910, that we should reach the same conclusion that Judge Hazel has, even if the memorandum of August 13, 1910, were out of the case.
The decree is affirmed, with costs.